           Case 2:20-cv-01587-ACA Document 20 Filed 07/28/20 Page 1 of 3




 IMANAKA ASATO, LLLC                           THE DAVENPORT LAW FIRM
 Steven K. S. Chung (1751)                     LLC
 Timothy E. Ho (4526)                          Courtney L. Davenport (pro hac vice)
 745 Fort Street Mall, 17th Floor              18805 Porterfield Way
 Honolulu, HI 96813                            Germantown, MD 20874
 Tel: 808/521-9500                             Tel: 703/901-1660
 808/541-9050 (fax)                            courtney@thedavenportlawfirm.com
 schung@imanaka-asato.com
 tho@imanaka-asato.com                         THE FRASER LAW FIRM, P.C.
                                               Michael T. Fraser (pro hac vice)
 BLOOD HURST & O’REARDON, LLP                  4120 Douglas Blvd., Suite 306-262
 Timothy G. Blood (pro hac vice)               Granite Bay, CA 95746
 Paula R. Brown (pro hac vice)                 Tel: 888/557-5115
 Jennifer L. MacPherson (PHV forthcoming)      866/212-8434 (fax)
 501 West Broadway, Suite 1490                 mfraser@thefraserlawfirm.net
 San Diego, CA 92101
 Tel: 619/338-1100
 619/338-1101 (fax)
 tblood@bholaw.com
 pbrown@bholaw.com
 jmacpherson@bholaw.com
 Attorneys for Plaintiffs
                   IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF HAWAII
 ROMAN ANDERSON, individually               CIVIL NO. 1:20-cv-00290-HG-WRP
 and on behalf of all others similarly
 situated,                                  PLAINTIFF ROMAN
                                            ANDERSON’S NOTICE OF
                 Plaintiff,                 MOTION AND MOTION TO
                                            TRANSFER; MEMORANDUM IN
                                            SUPPORT OF PLAINTIFF
                                            ROMAN ANDERSON'S MOTION
                                            TO TRANSFER; DECLARATION
                                            OF TIMOTHY G. BLOOD IN
           vs.                              SUPPORT OF PLAINTIFF
                                            ROMAN ANDERSON'S MOTION
                                            TO TRANSFER; CERTIFICATE
                                            OF SERVICE
                                            Hearing
 SUBARU OF AMERICA, INC., a New             Date:
 Jersey corporation; SUBARU CORP., a        Time:
 Japanese corporation; DENSO
 INTERNATIONAL AMERICA, INC.,               Magistrate Judge Wes Reber Porter
 a Delaware corporation; and DENSO          Trial Judge: Helen Gillmor
 CORP., a Japanese corporation,             Trial Date: Not Set
                 Defendants.                JURY TRIAL DEMANDED


00166671
            Case 2:20-cv-01587-ACA Document 20 Filed 07/28/20 Page 2 of 3




                     PLAINTIFF ROMAN ANDERSON’S
               NOTICE OF MOTION AND MOTION TO TRANSFER

           PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. § 1404(a) and this

Court’s inherent powers, Plaintiff Roman Anderson (“Plaintiff”) respectfully moves

the Court for entry of an order transferring this case pursuant to 28 U.S.C. § 1404(a)

to the Northern District of Alabama so that it may be consolidated with Griffin, et

al. v. Subaru of America, Inc. et al., No. 2:20-cv 00563-ACA (N.D. Ala.), the first-

filed case. Griffin asserts claims arising from the same facts against the same

defendants. Transfer is appropriate where all parties consent to the transfer, transfer

is in the best interests of the parties and witnesses, and transfer will increase judicial

efficiency.

           Further, to effectuate the requested transfer should it be granted, Plaintiff

Anderson, along with defendant Denso International America, Inc., requests that

Denso International America, Inc. be granted until August 31, 2020 to answer or

otherwise respond to Plaintiff’s complaint. This will avoid unnecessary litigation

should this action be transferred.



//



//



                                             1
00166671
            Case 2:20-cv-01587-ACA Document 20 Filed 07/28/20 Page 3 of 3




           This Motion is supported by the accompanying Memorandum, the

Declaration of Timothy G. Blood, Plaintiff’s Request for Judicial Notice in support

of the Motion, and all prior pleadings and proceedings in this action.

           DATED: Honolulu, Hawaii, July 28, 2020.

                                         /s/ Steven K. S. Chung
                                         STEVEN K. S. CHUNG
                                         TIMOTHY E. HO
                                         TIMOTHY G. BLOOD (pro hac vice)
                                         PAULA R. BROWN (pro hac vice)
                                         JENNIFER L. MacPHERSON
                                         COURTNEY L. DAVENPORT (pro hac
                                         vice)
                                         MICHAEL T. FRASER (pro hac vice)
                                         Attorneys for Plaintiff
                                         ROMAN ANDERSON




                                          2
00166671
